Citation Nr: 0430745	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  00-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C and 
metastatic hepatocellular carcinoma of the liver.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board directed additional 
development in its October 2001 remand.  Subsequently, in 
April 2003, the Board conducted its own development, pursuant 
to 38 C.F.R. § 19.9(a) (2) (2002).  Thereafter, the Board 
remanded the case to the RO for compliance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed Cir. 2003).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its August 2003 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has hepatitis C liver resulting from willful 
misconduct.  

3.  Metastatic hepatocellular carcinoma of the liver was not 
present in service or for many years after.


CONCLUSION OF LAW

1.  Hepatitis C liver resulting was not incurred in service.  
38 U.S.C.A. §§ 101(24), 105, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(a), 3.303 (2004).



2. Metastatic hepatocellular carcinoma of the liver was not 
incurred in or aggravated by his military service; the 
inservice incurrence of carcinoma cannot be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for A Liver Condition--Contentions

The veteran contends that he currently has hepatitis with 
hepatocellular carcinoma of the liver that is related to his 
military service.  He has provided testimony to the effect 
that during his military service, he experienced 
characteristic symptoms of hepatitis, including fatigue, 
anxiety, weight loss, gastrointestinal complaints and flu-
like symptoms.  Also, the veteran stated that during his 
service he was given blood transfusions.  In August 2000, he 
stated in his form 9 that he had problems associated with 
hepatitis C and liver, but that he had been misdiagnosed.  

At the October 2000 RO hearing, the veteran's representative 
observed that the veteran did not have a tattoo upon entrance 
examination; however, at that time of his separation, he had 
a tattoo on the right upper arm.  The veteran testified that 
after his separation from the service, he continued to 
experience the chronic fatigue, flu-like symptoms and stomach 
complaints.  As reported, he was diagnosed with hepatitis in 
the late 1980s or early 1990s.  The veteran has argued that 
he has not used drugs intravenously, that he did not know 
what the word meant and had only answered affirmatively to 
doctors because he wanted to help them out.  He stated his 
disorder is the result of the tattoo he received in service.  

Law and Regulations

In general, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, the 
veteran is advised that carcinoma is presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a).  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action; it involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences. 
38 C.F.R. § 3.1(n)(1) (2004).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct. Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs). Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin. 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(m) (2003). VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990. See VAOPGCPREC 7-99 and VAOPGCPREC 2-98.

Factual Background

In the veteran's case, service medical records do not show 
evidence of or treatment for any type of liver condition nor 
do they evidence a history of blood transfusions.  The first 
documented evidence of a liver disorder is recorded in the 
report of VA hospital treatment, dated in November 1993.  A 
report of March 1992 shows that the veteran denied current 
intravenous drug use; however it was noted that he had used 
them in the past.  He reported that he used crack cocaine 2 
to 3 times a week for the prior eighteen months.  The 
examiner recorded a history of intravenous drug use.  

The veteran provided testimony at an RO hearing in October 
2000, and when asked about reference in the record to his 
intravenous drug use, he explained that did not understand 
what intravenous meant.  Also of record is the June 2000 VA 
Form 10-5345, Request for and Consent to Release Medical 
Records, the veteran reported "I have hepatitis C and a 
liver condition, which had to begin while in service, which 
is where I did drugs with needles. . . ."  

A September 2000 progress note shows that had hepatitis C, a 
history remarkable for alcohol consumption.  The examiner 
explained that hepatitis C could originate from any source, 
but it is possibly related to the veteran's service.  
Hepatocellular carcinoma was diagnosed during the November 
2000 VA hospitalization.  At that time, he denied intravenous 
drug use.  

On VA examination August 2002, the examiner and the nurse 
practioner (identified as the hepatitis C coordinator and 
clinician), opined that the veteran's tattooing of the arm in 
the military was at least as likely as not related to his 
present hepatitis C.  The veteran's history of high-risk 
sexual activity was noted; but this was thought to be very 
low risk for transmitting of hepatitis C.  The examiner 
observed that prior to 1992 the veteran had had no 
intravenous blood exposure.  While polysubstance abuse was 
noted in the record, the veteran stated that he used cocaine 
intranasally.  The examiner stated that this type of activity 
is a smaller risk factor for developing hepatitis C than use 
of an unclean needle in tattooing.  

Following a BVA remand, then same individuals who evaluated 
the veteran in August 2002 reviewed the veteran claims 
folder.  The April 2004 examination report notes that the 
examiners meticulously reviewed claims folder.  They 
indicated that the veteran had given them an oral history of 
never participating in intravenous drug use.  They also noted 
the veteran's statement made on the June 2000 VA Form 10-
5345, Request for and Consent to Release Medical Records.  

The examiners discussed their previous opinion, that it was 
at least as likely as not that that veteran's tattoo was the 
cause of his hepatitis C.  At the time, they thought it was a 
more likely cause than the veteran's admitted intranasal drug 
use, which was considered a very low risk factor.  

The examiners indicated that the new information about the 
veteran's intravenous drug use was the basis for their new 
opinion.  They stated that the intravenous drug use was the 
highest risk factor for transmission of the hepatitis C 
virus.  Based upon their review of the file and supported by 
a medical article on the epidemiology and transmission of 
hepatis C virus infection, they concluded that it is more 
likely than not that the veteran did receive his hepatitis C 
virus from prior intravenous drug use.  They went on the add 
that the intravenous drug use was "a much greater than 50 
percent chance as opposed to a single tattoo received in the 
service."  




Analysis

Although the general rule provides for service connection for 
disability incurred in or aggravated by military service, 
entitlement may not be established for disability resulting 
from the veteran's willful misconduct.  

The veteran has argued that his hepatitis C virus resulted 
from blood transfusions received in service.  The service 
medical records show no evidence that he was given blood 
transfusions.  

The veteran has consistently denied intravenous drug use.  
The veteran's March 1992 and June 2000 statements, however, 
establish a history of intravenous drug use.  The latter 
statement reflects that the veteran used needles while in the 
military.  While he denied intravenous drug use more often 
that he admitted it, his long-time use of crack cocaine 
establishes that he did indeed use illegal drugs.  The 
veteran has also argued that he did not understand the term 
"intravenous drug use."  Given that this statement may be 
true, he did spontaneously admit to using drugs with needles 
(the plural implying more that one use) in the release form 
referenced above.  In that admission, the word intravenous 
cannot be said to have created any confusion for the veteran.  
It was a spontaneous admission and as such, is credible.  

The April 2004 medical opinion associating the veteran's 
hepatitis C with that activity is credible because it is 
based on a review of the clinical record and a consideration 
of the veteran's personal history, which included credible 
evidence of intravenous drug use.   

The veteran's reported history of drug use satisfies the 
definition of willful misconduct because his statements 
suggest continuous drug use, rather than isolated or 
infrequent use.  Also, the record contains numerous 
references to substance abuse that indicate the use of drugs 
to the point of addiction.  The activity of intravenous drug 
use in this manner is illegal.  The use of drugs as described 
shows that it appears to be deliberate with a reckless 
disregard of its probable consequences.  The preponderance of 
the evidence weighs in favor of a finding of willful 
misconduct.  

The Board finds that the preponderance of the evidence is 
against entitlement to service connection for hepatitis C 
that has been medically associated with the veteran's 
repeated in-service intravenous drug use.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
disease. 38 C.F.R. § 3.1(n).  Here the Board finds that 
willful misconduct is determinative as it was the cause of 
the veteran's hepatitis C virus.  

The Board has considered the veteran's argument that his 
liver conditions are related to service, particularly the 
tattoo he received in service.  The veteran has not claimed 
and the evidence does not show that he is medically trained.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

With respect to liver cancer, the Board observes that that 
condition was not identified until November 2000, many years 
after the veteran's service.  Moreover, there is no evidence 
showing the condition is related to injury, disease or event 
noted during his military service.  See 38 C.F.R. § 3.303(d).  
In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for carcinoma 
either directly or on the basis of a statutory presumption of 
chronic disability incurred during military service.  

II. Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in April 
2001, shortly after the promulgation of VCAA.  The Board 
observes that this notice was provided after the initial 
unfavorable RO decision in July 2000 that preceded the new 
law.  In this letter, the RO informed the veteran of its duty 
to explain to him the information or evidence needed to grant 
the claims for service connection.  The letter discussed VA's 
duty to assist the veteran to obtain evidence for the claim 
and what was required of him in this regard.  He was informed 
that to establish the benefit, the evidence had to show an 
injury in military service or a disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; or a current physical or mental 
disability; or a relationship between his current disability 
and an injury, disease, or event in service.  Details about 
the kind of evidence that tended to show these things were 
provided.  The veteran was asked whether he had any 
additional or new medical evidence not previously provided.  
The RO asked him to specify where he had received treatment 
and solicited releases to obtain his private records.  The RO 
also informed him that it would request these and other 
records.  He was asked to tell VA about any other information 
or evidence he wanted it to get for him.  VA attempted to 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  The veteran was advised 
that it was his responsibility to make certain that VA 
received all records that were not in the possession of a 
Federal department or agency.  Subsequent letters in November 
2001 and March 2004 informed the veteran of what was need to 
substantiate his claim and what VA would do to assist him.  
In addition, in the March 2004 letter, the veteran was asked 
to submit all evidence in his possession.  

Specifically, VA has associated the veteran's available 
service medical records and has afforded the veteran VA 
examinations in order to obtain pertinent medical opinions.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The Board finds that the veteran has been afforded 
ample opportunity to submit relevant evidence.  He has not 
indicated that other records exist that have not been 
obtained.  Consequently this deficiency in the timing and 
content of the notice is not prejudicial to the veteran, as 
there is no indication from the veteran or the record that 
the clinical evidence is incomplete.  


ORDER

Service connection is denied for a liver condition, to 
include hepatitis C and metastatic hepatocellular carcinoma 
of the liver.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



